UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DAVID STEINMETZ,

               Plaintiff,

        v.                                             17-cv-1000
                                                       ORDER ADOPTING REPORT
 ANTHONY ANNUCCI, et al.,                              AND RECOMMENDATION

               Defendants.



       On October 4, 2017, the plaintiff commenced this action seeking relief under 42

U.S.C. § 1983. Docket Item 1. On March 5, 2018, he moved for a preliminary

injunction, Docket Item 8; on March 16, 2018, he moved to expedite a decision on his

motion for a preliminary injunction, Docket Item 9; and on March 20, 2018, he moved for

a default judgment, Docket Item 10. On May 4, 2018, this Court referred this case to

United States Magistrate Judge Jeremiah J. McCarthy for all proceedings under 28

U.S.C. § 636(b)(1)(A) and (B). Docket Item 15.

       On May 18, 2018, the defendants responded to the plaintiff’s motions and moved

for judgment on the pleadings, Docket Item 22; and on May 29, 2018, the plaintiff

replied, Docket Item 26. On June 28, 2018, Judge McCarthy issued a Report and

Recommendation ("R&R"), finding that the defendants' motion should be granted and

that the plaintiffs' motions should be denied. Docket Item 29. The parties did not object

to the R&R, and the time to do so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R.

Civ. P. 72(b)(2).
         A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

carefully reviewed Judge McCarthy's R&R. Based on that review and the absence of

any objections, the Court accepts and adopts Judge McCarthy's recommendation to

deny the plaintiff's motions and grant the defendants' motion.

         For the reasons stated above and in the R&R, the plaintiff's motions for a

preliminary injunction, to expedite, and for a default judgment, Docket Items 8, 9, and

10, are DENIED; the defendant’s motion for judgment on the pleadings, Docket Item 22,

is GRANTED; the complaint, Docket Item 1, is dismissed; and the Clerk of the Court

shall close the file.



         SO ORDERED.

Dated:         October 2, 2018
               Buffalo, New York



                                                s/ Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
